          Case 3:21-cv-00004-LPR Document 4 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

PRINCE QUINTAE DODSON                                                                   PLAINTIFF
ADC #145862

v.                                Case No: 3:21-cv-00004-LPR

RON HUNTER                                                                            DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Prince Quintae Dodson’s Complaint (Doc. 2) is dismissed without prejudice. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and

Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 21st day of January 2021.




                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
